                 Case: 14-5800        Document: 87-1        Filed: 01/03/2020       Page: 1                 (1 of 3)



                                              No. 14-5800

                               UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT

                                                                                           FILED
  UNITED STATES OF AMERICA,                                 )                        Jan 03, 2020
                                                            )                   DEBORAH S. HUNT, Clerk
         Plaintiff-Appellee,                                )
                                                            )
  v.                                                        )                  ORDER
                                                            )
  ROCKY JOE HOUSTON,                                        )
                                                            )
         Defendant-Appellant.                               )




         Rocky Joe Houston moves to recall the mandate in United States v. Houston, 813 F.3d 282

  (6th Cir.), cert. denied, 137 S. Ct. 567 (2016). He argues that the Supreme Court’s decision in

  Rehaif v. United States, 139 S. Ct. 2191 (2019) calls into question the holding in his case that,

  under Tennessee law, he had been convicted of a felony even though his state-court conviction

  qualifying him as a felon was not final on appeal.

         The court has the inherent authority to recall its mandate. Patterson v. Haskins, 470 F.3d

  645, 661–62 (6th Cir. 2006).       But “such power should only be exercised in extraordinary

  circumstances because of the profound interests in repose attached to a court of appeals mandate.”

  United States v. Saikaly, 424 F.3d 514, 517 (6th Cir. 2005) (order). It is also “one of last resort, to

  be held in reserve against grave, unforeseen contingencies.” Calderon v. Thompson, 523 U.S. 538,

  550 (1998). Thus, a party seeking to recall a mandate must show exceptional circumstances

  overriding the strong public policy favoring finality of judgments. See Saikaly, 424 F.3d at 517;

  BellSouth Corp. v. FCC, 96 F.3d 849, 851 (6th Cir. 1996).




Case 3:13-cr-00009-PLR-CCS Document 299 Filed 01/03/20 Page 1 of 3 PageID #: 2882
                 Case: 14-5800       Document: 87-1        Filed: 01/03/2020      Page: 2                (2 of 3)
                                             No. 14-5800
                                                 -2-

         Houston was a prohibited person because, notwithstanding his pending appeal, he was

  convicted under both possible definitions of “conviction” in Tennessee law. Houston, 813 F.3d at

  292. Rehaif by its terms does not require that Houston know finality was necessary for his

  conviction to constitute a “conviction.” See Rehaif, 139 S. Ct. at 2200 (explaining that the opinion

  does not extend to examples listed by Justice Alito in dissent, one of which is a defendant would

  have to know that he is a convicted felon under 18 U.S.C. § 922(g)(1)); id. at 2208–09 (Alito, J.,

  dissenting).

         The motion to recall the mandate is DENIED.

                                                ENTERED BY ORDER OF THE COURT




                                                Deborah S. Hunt, Clerk




Case 3:13-cr-00009-PLR-CCS Document 299 Filed 01/03/20 Page 2 of 3 PageID #: 2883
                 Case: 14-5800       Document: 87-2      Filed: 01/03/2020   Page: 1                (3 of 3)




                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                 100 EAST FIFTH STREET, ROOM 540
     Deborah S. Hunt            POTTER STEWART U.S. COURTHOUSE                Tel. (513) 564-7000
         Clerk                      CINCINNATI, OHIO 45202-3988              www.ca6.uscourts.gov

                                                  Filed: January 03, 2020


  Mr. Thomas Hauser Castelli
  Ms. Candace C. Crouse
  Mr. Rocky Joe Houston
  Mr. Steven Richard Jaeger
  Mr. David Charles Jennings
  Ms. Rachel Levinson-Waldman
  Ms. Jennifer Lynch
  Mr. Michael William Price
  Mr. Nathan Freed Wessler
  Mr. Christopher David Wiest

                       Re: Case No. 14-5800, USA v. Rocky Houston
                           Originating Case No. 3:13-cr-00009-1

  Dear Mr. Houston and Counsel:

     The Court issued the enclosed Order today in this case.

                                                  Sincerely yours,

                                                  s/Patricia J. Elder
                                                  Senior Case Manager

  cc: Mr. John L. Medearis

  Enclosure




Case 3:13-cr-00009-PLR-CCS Document 299 Filed 01/03/20 Page 3 of 3 PageID #: 2884
